Title: From James Madison to Edward Everett, 22 April 1825
From: Madison, James
To: Everett, Edward


        
          Dear Sir
          Montpellier Apl. 22. 1825
        
        I have recd. your letter informing me that I have been elected an honorary member of the Bunker Hill Monument Association. The Event which is to receive the Monumental commemoration, holds so distinguished a place in our Revolutionary History, itself so distinguished in the Annals of Liberty, that the Object of the Association can not be too highly commended; nor the honorary relation to it offered me, be otherwise regarded, than as a claim to my particular acknowledgments. With great esteem and respect
        
          James Madison
        
      